Citation Nr: 0819774	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to June 1996.  
He was awarded the Combat Infantry Badge, among other 
decorations, in connection with his service in Southwest 
Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the veteran 
service connection for PTSD and assigning a 30 percent 
disability rating.  


FINDING OF FACT

The veteran's PTSD is manifested by depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, mild short-term 
memory loss, and some social impairment; it is not manifested 
by difficulty in understanding complex commands, impairment 
of long-term memory, impaired judgment, or marked difficulty 
in maintaining social relationships.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Codes 9400, 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the VA's statutory and regulatory duty to notify 
claimants of, among other things, what is needed to 
substantiate their claims, see 38 U.S.C.A. § 5100, et seq., 
and 38 C.F.R. § 3.159 (b), it is pointed out that the 
veteran's claim for an initial disability rating in excess of 
30 percent for his service-connected PTSD arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  In cases such as this, Courts have 
held that once service connection is granted the claim is 
substantiated, and as such, additional notice is not required 
and any defect in the notice is not prejudicial.  See Goodwin 
v. Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008); Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed.

As to VA's statutory duty to assist, it is noted that the 
medical records, including the report of a December 2005 
examination accomplished in conjunction with this claim, have 
been associated with the claims folder.  The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).


Entitlement to an Increased Rating for PTSD

Relevant Laws and Regulations

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
the entitlement to such ratings during the entire relevant 
time period involved, i.e., from the date the veteran files 
the claim which ultimately results in an appealed RO 
decision, and staged ratings are to be considered where 
warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Each disability must be viewed 
in relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  

The General Rating Formula for Mental Disorders, including 
PTSD, at 38 C.F.R. § 4.130 provides the following ratings for 
psychiatric disabilities:  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders, 32 (4th ed.1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: Diagnostic and Statistical Manual for Mental 
Disorders, (4th Ed. 1994) (DSM-IV), for rating purposes].

Analysis

Service connection was established for PTSD in the currently 
appealed January 2006 rating decision, based chiefly on the 
fact that the veteran was awarded the Combat Infantryman 
Badge for his service in Southwest Asia (thus confirming his 
claimed stressors related to combat) and a diagnosis of PTSD.  
A 30 percent evaluation was assigned under Diagnostic Code 
9411 effective July 7, 2005, the date the veteran's claim was 
received.  It is the veteran's contention that his PTSD is 
worse than the 30 percent disability rating assigned.  The 
evidence, however, does not support this contention.  

In May 2005, the veteran was examined by a private 
psychiatrist, E.H., M.D.  During this examination, Dr. H 
noted that the veteran has nightmares on a nightly basis, 
along with intrusive thoughts, seeing shadows moving out of 
the corner of his eyes approximately five times per week.  
Dr. H also noted that the veteran socializes infrequently, 
forgets directions while driving, and feels depressed 75 
percent of the time, with low energy and little interest in 
things.  He noted that the veteran has been married for 
eleven years and has worked at the Post Office since 1997.  

Based on this examination, Dr. H diagnosed the veteran with 
PTSD.  Dr. H assigned a GAF score of 35, which typically 
indicates major impairment in several areas, such as work or 
mood.  In concluding the examination report, Dr. H stated 
that because of the veteran's PTSD, he is moderately 
compromised in his ability to sustain social relationships 
and work relationships.

In December 2005, the veteran was examined by VA.  PTSD was 
diagnosed upon examination, and the examiner found it to be 
secondary to the veteran's service in the Persian Gulf.  A 
GAF score of 55 was assigned during this examination, which 
reflects moderate impairments of psychological, social, and 
occupational functioning.  

During this examination, the examiner noted that the veteran 
had considerable difficulty sleeping, with nightmares 
averaging four times per week.  During the night, the veteran 
often awakens to check his property to make sure everything 
is still alright.  The examiner also noted that the veteran 
has some mild depression and anxiety, and has a loss of 
energy and interest.  The veteran described himself as having 
no social life.  The examiner also noted that the veteran had 
poor concentration and poor insight.  

It was noted that the veteran lived with his spouse and three 
children, and that he been working for the Post Office for 
seven years at the time of the examination.  The veteran 
indicated that he did not miss work often, and the examiner 
specifically noted that the veteran was able to work.  

On mental status examination, the veteran was found to have 
good judgment, to be well oriented, and to be neatly groomed.  
The veteran's speech was described as logical, and the 
veteran himself was described as pleasant and cooperative.  
Finally, the examiner noted that the veteran does not suffer 
from hallucinations, suicidal or homicidal ideations, or 
panic attacks.  

The Board finds that the May 2005 examination by Dr. H and 
the December 2005 examination by VA both support the 
currently assigned disability rating of 30 percent.  Both 
examinations recognize that the veteran has worked for the 
Postal Service for over seven years, and is married, the May 
2005 examination report indicating that the veteran's 
marriage had lasted for eleven years at the time of the 
examination.  The December 2005 examination report points out 
that the veteran does not miss work often, and both reports, 
despite the GAF score of 35 noted in May 2005, essentially 
indicate that the veteran's impairment, both socially and 
industrially, is moderate.  

Therefore, the veteran's level of occupational and social 
impairment more closely approximates a 30 percent disability 
rating than a 50 percent disability rating, since there is no 
indication of reduced reliability or productivity due to the 
veteran's symptoms, but rather periods of inability to 
perform occupational tasks.  

Both examinations described a depressed mood, anxiety, and 
suspiciousness of others.  Both examinations also described 
the veteran's chronic sleep impairment, as well as his 
frequent nightmares.  Finally, while the December 2005 VA 
examination did not mention anything about memory loss, the 
May 2005 examination did indicate that the veteran has memory 
impairment severe enough that he cannot remember what he is 
told while traveling and gets lost.  Mild memory loss, to 
include the forgetting of directions, is consistent with a 30 
percent disability evaluation.  Therefore, the Board finds a 
30 percent disability rating to be most reflective of the 
veteran's symptomatology.  

The veteran is not entitled to a disability rating of 50 
percent at any time during the pendency of the claim.  
Neither examination found the veteran to have circumstantial, 
circumlocutory, or stereotyped speech.  As well, neither 
examination has indicated that the veteran has long-term 
memory loss.  The December 2005 VA examination noted that the 
veteran had good judgment.  Finally, while both examiners 
noted that the veteran had some social impairment, they did 
not describe a difficulty in establishing or maintaining 
effective work and social relationships.  

As noted above, the evidence of record further supports a 
finding of moderate, at most, occupational impairment, and an 
ability to maintain social relationships.  The fact is the 
veteran has maintained his job for over seven years, has 
remained married to his wife for over eleven years, and is 
able to live with his wife and three children.  The Board 
finds that a disability rating in excess of 30 percent would 
be inappropriate at any time since the veteran filed his 
claim.  

As a final matter, the veteran has alleged that he is 
entitled to a disability rating of at least 70 percent or 100 
percent, because he was assigned a GAF score of 35 by his 
private psychiatrist in May 2005.  However, it is noted that, 
while certainly relative in determining the proper evaluation 
to assign for the veteran's psychiatric disorder, GAF scores 
alone are not controlling in doing so; the Board must look to 
the actual symptomatology described by the medical examiners.  
Doing so reveals there is no justification in the evidence of 
record that would support a disability rating of 70 percent 
or 100 percent.  Again, in the same May 2005 report in which 
the GAF score of 35 was indicated, the examiner also noted 
that that the veteran's social and industrial impairment was 
moderate.

A 100 percent disability rating requires total occupational 
and social impairment.  The veteran has maintained the same 
job for over seven years, and lives with his wife and 
children.  Therefore, a 100 percent disability rating is 
immediately dismissed, as the veteran is not totally impaired 
occupationally or socially.  

A 70 percent disability rating is also inappropriate in this 
case.  A 70 percent disability rating requires symptoms such 
as suicidal ideation, illogical speech, spatial 
disorientation, and an inability to establish and maintain 
effective relationships.  No examiner has found such 
symptoms, and again, the veteran has been able to maintain an 
effective relationship with his wife and children, as well as 
maintaining the same job for over seven years.  Therefore, 
the veteran's contentions are without merit.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained more or less constant 
throughout the course of the period of the appeal, and as 
such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to an initial disability rating in excess of 30 percent for 
his service-connected PTSD must be denied.

ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


